DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 37, line 1, replace “claim 35” with -- claim 19--.


Claim 38, lines 1, replace “claim 35” with -- claim 19 --.


  
Allowable Subject Matter
Claims 19-23 and 36-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 19 recites, an inductive charging apparatus comprising a primary conductor with at least one node for creating a magnetic field and at least one intermediate resonant circuit comprising: a first coil for receiving inductive power from the node, a second coil operable in use to be driven by current from the first coil to generate a magnetic field for power transfer, and a tuning capacitor coupled to the first and second coils for resonance therewith, wherein the at least one intermediate resonant circuit is held relative to the at least one node by a housing.

Claim 44 recites, an inductive power transfer device comprising: a first coil that loosely couples with a primary conductor to receive power inductively from the primary conductor, a second coil, connected in parallel with the first coil, that makes the power, received via the first coil, available for inductive power transfer, a tuning capacitor connected in parallel with the first coil and the second coil to form a resonant circuit, and a switch arranged in parallel with the tuning capacitor, wherein and the inductive power transfer device is configured to operate the switch to decouple the resonant circuit from the primary conductor.

Claim 50 recites, an inductive power transfer device comprising: a first coil that loosely couples with a primary conductor to receive power inductively from the primary conductor, a second coil, connected in 

The art of record does not teach, disclose, or make obvious the above limitations, nor would it have been obvious to one having ordinary skill in the art at the time of this invention to modify the art of record to meet said limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT GRANT/               Primary Examiner, Art Unit 2859